Citation Nr: 0840683	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-38 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's post-traumatic stress disorder, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from July 1969 to July 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which denied an 
increased disability evaluation for the veteran's 
post-traumatic stress disorder (PTSD).  


FINDING OF FACT

The veteran's PTSD has been shown to be objectively shown to 
be manifested by no more than Vietnam War-related nightmares 
and flashbacks; hypervigilance; mildly impaired concentration 
and memory; limited social interaction; minimal occupational 
impairment; and GAF scores of "54/57" and 57.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent 
evaluation for the veteran's PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.321, 3.326(a), 4.130, Diagnostic 
Code 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim, the Board observes that the RO issued VCAA 
notices to the veteran in January 2007 and May 2008.  The 
January 2007 VCAA notice was issued prior to the May 2007 
rating decision from which the instant appeal arises.  

The Board has considered the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
addressed 38 U.S.C.A. § 5103(a) compliant notice in increased 
evaluation claims.  In reviewing the veteran's claim for an 
increased evaluation for his PTSD, the Board observes that 
the VCAA notices issued to the veteran informed him of the 
evidence generally needed to support a claim of entitlement 
to an increased evaluation and the assignment of an effective 
date for such an award; what actions he needed to undertake; 
and how the VA would assist him in developing his claim.  
While notification of the specific rating criteria was 
provided in the statement of the case (SOC) and the 
supplemental statement of the case (SSOC) rather than a 
specific preadjudicative notice letter, no useful purpose 
would be served in remanding this matter for yet more 
development.  The Board finds that the notice given would 
lead a reasonable person to know that the evidence needed to 
show that his disability had worsened and what impact that 
had on his employment and daily life.  For this reason, the 
Board finds that any failure to provide him with adequate 
notice is not prejudicial.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  Such a remand would result in unnecessarily 
imposing additional burdens on the VA with no additional 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  There remains no issue as 
to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  


II.  Historical Review

A February 2006 private psychological evaluation notes that 
the veteran was diagnosed with chronic PTSD secondary to his 
Vietnam War combat experiences.  A Global Assessment of 
Functioning (GAF) score of 57 was advanced.  In July 2006, 
the RO established service connection for PTSD and assigned a 
30 percent evaluation for that disability.  


III.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2008).  A 30 percent 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although the 
individual is generally functioning satisfactorily with 
routine behavior and normal self-care and conversation) due 
to symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).  

A November 2006 psychological evaluation from Melvin Canell 
and Brad Bigelow, Ed.D., conveys that the veteran complained 
of Vietnam War-related flashbacks and nightmares and an 
obsession with the war in Iraq.  He reported that: he was 
widowed; worked as a truck mechanic on a full-time basis; and 
spent significant time with his grandchildren.  The veteran 
was observed to be appropriately dressed; well-groomed; 
"slightly down;" alert; and oriented in all spheres.  On 
examination, the veteran exhibited impaired concentration; 
impaired memory; good insight and judgment; and normal speech 
and thought processes.  The veteran was diagnosed with 
chronic PTSD and bereavement.  A GAF score of "54/57" was 
advanced.  The examiners commented that:

Moreover, I cannot in all honesty assign 
him with any clinical depression at the 
present time.  I feel under the 
circumstances that his work experience is 
speaking for itself and so somehow he is 
at least maintaining some degree of 
normalcy in his relentless motivation to 
work but on the other hand, he is doing 
very little else to further any 
particular normal activity save that for 
spending time with his grandchildren. 

In his January 2007 claim for an increased evaluation, the 
veteran advanced that his PTSD symptomatology had increased 
in severity.  

At an April 2007 VA examination for compensation purposes, 
the veteran complained of Vietnam War-related nightmares and 
flashbacks; hypervigilance; avoidance of other veterans and 
individuals of Vietnamese ancestry; and mild sleep 
impairment.  He reported that he was widowed; worked as a 
mechanic on a full-time basis; spent time with his 
grandchildren and a friend; and enjoyed fishing.  He 
clarified that he had lost no time from work in the past 
year.  The veteran was observed to be neatly groomed; 
cooperative, friendly, and attentive; and oriented to person, 
place, and time.  On mental status examination, the veteran 
exhibited an anxious mood; a restricted affect; mildly 
impaired concentration; normal thought processes, speech, and 
judgment; and no panic attacks, delusions, hallucinations, or 
suicidal or homicidal thoughts.  The veteran was diagnosed 
with PTSD.  A GAF score of 57 was advanced.  The VA examiner 
commented that:

The veteran's PTSD would equate with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks and that in 
general he would function adequately.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's PTSD has been objectively shown to be manifested by 
no more than Vietnam War-related nightmares and flashbacks; 
hypervigilance; mildly impaired concentration and memory; 
limited social interaction; minimal occupational impairment; 
and GAF scores of "54/57" and 57.  The veteran has been 
able to work as a mechanic on a full-time basis with no 
reported time lost due to his PTSD.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 
41 and 50 denotes serious symptoms, e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting or any 
serious impairment in social, occupational, or school 
functioning, e.g., no friends, unable to keep a job.  A GAF 
score of between 55 and 60 reflects moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

The veteran's PTSD has been objectively shown to be 
productive of no more than moderate social and occupational 
impairment.  Indeed, the VA and private evaluations of record 
reflect minimal impairment.  In the absence of objective 
evidence reflecting occupational and social impairment due to 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; and disturbances of motivation 
and mood, the Board concludes that the current 30 percent 
evaluation adequately reflects the veteran's PTSD disability 
picture.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  

The veteran's PTSD symptomatology falls squarely within the 
relevant diagnostic criteria.  Given that fact, referral for 
consideration of assignment of an evaluation on an 
extra-schedular basis is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2008).  The Board concludes that an evaluation 
in excess of 30 percent is not warranted for the veteran's 
PTSD at any time during the pendency of this appeal and 
staged ratings are therefore not for application.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007)


ORDER

An increased evaluation for the veteran's PTSD is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


